Per Curiam.
A disciplinary complaint was filed with the Counsel for Discipline of the Nebraska State Bar Association against Miles W. Johnston, Jr., regarding the mismanagement of three estates.
On November 11,1991, formal charges were brought against the respondent, setting forth three counts of violating each of the following provisions of the Code of Professional Responsibility: DR 1-102(A)(1) and (5) and DR 6-101(A)(3).
Respondent filed an untimely answer to the formal charges, admitting to the violations enumerated under DR 1-102(A)(1) and (5), but denying the allegations of DR 6-101(A)(3) violations. Pursuant to Neb. Ct. R. of Discipline 10(1) (rev. 1989), we enter our judgment on the pleadings.
Accordingly, the respondent is hereby suspended from the practice of law in the State of Nebraska for a period of 30 days, effective September 1,1992.
Judgment of suspension.
White, J., not participating.